

115 HR 6578 IH: Northern Mariana Islands Workforce Stabilization Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6578IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Sablan (for himself, Mr. Gutiérrez, Mr. Correa, Mr. Sires, Ms. Eshoo, Ms. Hanabusa, Mrs. Napolitano, Mr. Gallego, Mrs. Watson Coleman, Ms. Meng, Mr. Carbajal, Mr. Kihuen, Ms. Velázquez, Mr. Takano, and Ms. Lofgren) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend section 6 of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana
			 Islands in Political Union with the United States of America, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Northern Mariana Islands Workforce Stabilization Act. 2.Long-term legal residents of the Commonwealth of the Northern Mariana IslandsSection 6(e) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806), is amended by adding at the end the following:
			
				(6) Special provision regarding long-term residents of the Commonwealth
 (A)CNMI-only resident statusNotwithstanding paragraph (1), an alien described in subparagraph (B) may, upon the application of the alien, be admitted as an immigrant to the Commonwealth subject to the following rules:
 (i)The alien shall be treated as an immigrant lawfully admitted for permanent residence in the Commonwealth only, including permitting entry to and exit from the Commonwealth or to Guam for the purpose of transit only, until the earlier of the date on which—
 (I)the alien ceases to permanently reside in the Commonwealth; or (II)the alien’s status is adjusted under this paragraph or section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) to that of an alien lawfully admitted for permanent residence in accordance with all applicable eligibility requirements.
 (ii)The Secretary of Homeland Security shall establish a process for such aliens to apply for CNMI-only permanent resident status during the 180-day period beginning on the first day of the sixth month after the date of the enactment of this paragraph.
 (iii)Nothing in this subparagraph may be construed to provide any alien granted status under this subparagraph with public assistance to which the alien is not otherwise entitled.
 (B)Aliens describedAn alien is described in this subparagraph if— (i)the alien is lawfully present in the Commonwealth under the immigration laws of the United States;
 (ii)the alien is otherwise admissible to the United States under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.);
 (iii)the alien is not a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau; and
 (iv)the alien— (I)was admitted to the Commonwealth as a Commonwealth Only Transitional Worker during fiscal year 2015, and during every subsequent fiscal year beginning before the date of the enactment of the Northern Mariana Islands U.S. Workforce Act of 2018; or
 (II)resided in the Northern Mariana Islands as an investor under Commonwealth immigration law, and is presently resident under E–2 CNMI Investor Status (E2C).
 (C)Adjustment for long-term residentsBeginning on the date that is 5 years after the date of the enactment of this paragraph, an alien described in subparagraph (B) may apply to receive an immigrant visa or to adjust his or her status to that of an alien lawfully admitted for permanent residence..
		